[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER
The parties having stipulated to the appointment of a guardian ad litem for the minor children to look into the status of all funds held or ever held for the benefit of the minor children including Uniform Gift to Minors Accounts, custodial accounts, joint accounts, and trusts, Attorney Robert Morris of the law firm of Pullman  Comley, L.L.C., Bridgeport, Connecticut is hereby appointed for that purpose. Attorney Morris and the members of his firm whom he designates to assist him shall have access to Mr. Sandberg through Mr. Sandberg's attorney and to Mrs. Sandberg through Mrs. Sandberg's attorney. Both parties are ordered to sign such authorizations which may be necessary for the Guardian Ad Litem to perform his duties. The case is continued to October 19, 1999 when the parties shall report if arrangements for the payment of Attorney Morris' fee satisfactory to him have not been made. Attorney Morris is expected to complete his investigation prior to December 3, 1999 unless permission of the court is granted for him to take a longer time.
Attorney Morris is directed to determine the status of each account, trust, or other fund established by the parties or members of their extended families for the benefit of the minor children, the history of deposits and withdrawals from those accounts and, in the case of withdrawals, the use to which the sum withdrawn was put, and to account for the funds. Attorney CT Page 12431 Morris is authorized to cooperate with the parties in obtaining the information and to use all methods necessary to carry out this task. He is authorized to use the services of other members of his firm where required to complete his work.
By the Court,
Gruendel, J.